Case 1:18-cv-01532-DLF Document 23-5 Filed 04/25/19 Page 1 of 14




  EXHIBIT 5
     Case 1:18-cv-01532-DLF Document 23-5 Filed 04/25/19 Page 2 of 14
     F6hrkhoh                                                           1

 I   UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
 2                                     X


 3   UNITED STATES OF AMERICA

 4                 V.                            15 MJ 847 (JSR)

 5   ALEXANDER KHOCHINSKY,
                                                 Hearing
 6                      Respondent.

 7                                     X


 8                                               New York, N.Y.
                                                 June 17, 2015
 9                                               11:00 a.m.

10   Before:

11             HON, JED S. RAKOFF

12                                               District Judge

13

14

15             APPEARANCES

16
     PREET BHARARA
17        United States Attorney for the
          Southern District of New York
18   KATHERINE C. REILLY
     ILAN GRAFF
19        Assistant United States Attorneys

20
     FEDERAL DEFENDERS OF NEW YORK, INC.
21        Attorneys for Respondent
     BY: CHRISTOPHER A. FLOOD
22        CLAY H. KAMINSKY

23
     YANA AGOUREEV
24   ANDREW TARUTZ
          Interpreters (Russian)
25

                        SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:18-cv-01532-DLF Document 23-5 Filed 04/25/19 Page 3 of 14
     F6hrkhoh                                                            4

 1             MS. REILLY:    Nothing further from the government, your

 2   Honor.

 3             THE COURT:    Before we hear from defense counsel, the

 4   documents you just handed up, which I had a chance to review.

 5   and thank you for providing those earlier, charge that Mr.

 6   Khochinskiy acquired the painting before May 18, 2010.         What is

 7   the evidence that he knew before that date that it was stolen?

 8             MS. REILLY:    Your Honor, the Polish charge is the

 9   violation of their Article 291 section 1, which prohibits

10   purchasing, helping to sell, accepting, or helping to conceal.

11   I believe the Polish have set forth allegations in support of

12   several clauses within that.      I do not believe there is

13   evidence in the record that goes directly to Mr. Khochinskiy's

14   knowledge prior to his sending an email to the Polish embassy

15   in Moscow.

16             THE COURT:    My question is, because it has to

17   correspond to an American statute, the American statute, as we

18   have already talked about, is the dealing in stolen goods, and

19   that requires intent, knowledge and intent.        There is evidence

20   of his knowledge subsequent to May 18th.       What is the evidence

21   of his knowledge prior to May 18th, which is the date that the

22   charge refers to?

23             MS. REILLY:    I would say two things, your Honor.

24   First, there is an allegation in the Polish prosecutor's papers

25   that the information that this painting had in fact been stolen

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     Case 1:18-cv-01532-DLF Document 23-5 Filed 04/25/19 Page 4 of 14
      F6hrkhoh                   M. Khochinskiy - direct                  13

 1             THE COURT:     I would like to know his name first.

 2             MR. KAMINSKY:     Mr. Khochinskiy.    We will speak with

 3   Vladimir first. and we will speak with Mikhail afterwards.

 4             Would you please state your full name for the record.

 5             THE WITNESS:     (Through the interpreter)     Khochinskiy

 6   Mikhail Evgenyievich.

 7             THE COURT:     Do you want to spell that?    The

 8   interpreter or counsel spell it for our court reporter.

 9             THE INTERPRETER:     K-H-O-C-H-I-N-S-K-I-Y, last name.

10   First name M-I-K-H-A-I-L.      Patronymic —

11             THE COURT:     The interpreter needs to either be at the

12   microphone or speak up.      It will be of very limited value if

13   our court reporter can't hear the interpreter.

14             THE INTERPRETER:     E-V-G-E-N-Y-I-E-V-I-C-H.

15             THE COURT:     The usual spelling.   Please ask the

16   witness to raise his right hand.

17    MIKHAIL KHOCHINSKIY,

18         called as a witness by the respondent.

19         having been duly sworn, testified via

20         teleconference as follows:

21             THE COURT:     Go ahead, counsel.

22             MR. KAMINSKY:     Thank you, your Honor.

23   DIRECT EXAMINATION

24   BY MR. KAMINSKY:

25   Q.   Mr. Khochinskiy, what year were you born?

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     Case 1:18-cv-01532-DLF Document 23-5 Filed 04/25/19 Page 5 of 14
      F6hrkhoh                   M. Khochinskiy - direct                14

 1   A,   1977.

 2   Q.   Where do you live now?

 3   A.   Russia, the city of Ivanova.

 4   Q.   With whom do you live?

 5   A.   With my mother.

 6   Q.   Does anyone else live in the house?

 7   A.   My brother.

 8   Q.   What are their names, your mother and your brother?

 9   A.   My brother is Khochinskiy Vladimir Evgenyievich, and my

10   mother is Khochinskaya Bella Borisovna.

11   Q.   Is your father still alive?

12   A.   No, my father passed away.

13   Q.   Are you familiar with the respondent in this case. Mr.

14   Alexander Khochinskiy?

15   A.   Yes.

16   Q.   How are you related to him?

17   A.   He is my uncle.     He is the brother of my father.

18   Q.   Are you familiar with Alexander Khochinskiy's painting Girl

19   with Dove?

20   A.   Yes, I know the painting.     I don't know the title of the

21   painting, but I know the painting.

22   Q.   Do you recall when you first saw the painting?

23   A.   I cannot remember the exact date I saw it for the first

24   time.   It was during my childhood years.

25   Q.   Where was it when you saw it during your childhood?

                        SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:18-cv-01532-DLF Document 23-5 Filed 04/25/19 Page 6 of 14
      F6hrkhoh                   M. Khochinskiy - direct                  15

 1              THE COURT:     How old is he now?

 2              MR. KAMINSKY:     He was born in 1977.

 3              THE COURT:     Ask him.

 4   Q.   How old are you now, sir?

 5   A.   I saw it in the apartment of my grandfather and

 6   grandmother, who resided in Leningrad.

 7   Q.   How old are you now?

 8   A.   38.

 9              THE COURT:     Approximately how old were you when you

10   saw it in the way you just described?

11              THE WITNESS:     I cannot say for sure how old I was, but

12   as far as I remember myself. I remember the painting.

13              THE COURT:     What I want to know is were you 5, were

14   you 10, were you 15, were you 20?

15              THE WITNESS:     I remember it for sure when I was 5,

16   since I was 5.

17              THE COURT:     All right.   This would be, just for the

18   record, roughly 30-plus years ago.        Go ahead.

19   BY MR. KAMINSKY:

20   Q.   Your grandparents in Leningrad, were they your mother's

21   parents or your father's parents?

22   A.   Parents of my father.

23   Q.   What are your grandparents' names, their first names?

24   A.   Yakov Solomonovich, that was my grandfather, and

25   Khochinskiy Maria loelevna.

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     Case 1:18-cv-01532-DLF Document 23-5 Filed 04/25/19 Page 7 of 14
      F6hrkhoh                     M. Khochinskiy - direct                 16

 1   Q.   How much did you visit your grandparents during your

 2   childhood?

 3   A.   Two, three times a year.     They lived close by to Leningrad

 4   and the city Novgorod.

 5   Q.   When you saw the painting in their apartment, where was it

 6   in the apartment?

 7   A.   It was displayed in the hall, in the dining area.

 8   Actually, there were several other paintings that were

 9   displayed there as well.

10   Q.   Do you know where your grandmother Maria grew up?

11   A.   In Poland.

12   Q.   How do you know that?

13   A.   I also saw confirmation in the documents.       I think I saw

14   her birth certificate.

15   Q.   Do you know what your grandparents, both your grandfather

16   and your grandmother, did during the Second World War?

17   A.   My grandfather actually was in the military.        If I'm not

18   mistaken, my grandmother worked in the hospital.

19   Q.   Do you know where that hospital was?

20   A.   No.

21   Q.   Do you know where your grandfather Yakov's war documents

22   and war records are stored?

23   A.   Yes, I know where they are.

24   Q.   Where is that?

25   A.   Right now they have to be with you.      They were kept in the

                       SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:18-cv-01532-DLF Document 23-5 Filed 04/25/19 Page 8 of 14
      F6hrkhoh                   M. Khochinskiy - direct                17

 1   family archive in the apartment before then.

 2   Q.   Are your grandparents still alive?

 3   A.   No.    They passed away.

 4   Q.   When did they pass away?

 5   A.   Grandmother in '89 and grandfather in '91, if I'm not

 6   mistaken.

 7   Q.   What happened to the painting Girl with Dove after your

 8   grandparent died?

 9   A.   It basically came into the possession of my uncle together

10   with the apartment.

11   Q.   That's the apartment in Leningrad?

12   A.   Yes, the apartment in Leningrad, with all the furniture.

13   Everything basically was transferred over to the possession of

14   my uncle.

15               THE COURT:     When did your grandparents move from

16   Poland to Russia?

17               THE WITNESS:     I have no idea.   When they recollected

18   about their lives, when they spoke about their lives, it was

19   always about their lives in Russia.        But grandmother mentioned

20   that she was born in Poland.

21   Q.   Have you seen the painting since your grandparents died?

22   A.   Yes, I did see it for a certain period of time.

23   Q.   Where was that?

24   A.   It was in the antique shop that my uncle has in Moscow.

25   When I came to Moscow, that's when I saw it.

                       SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:18-cv-01532-DLF Document 23-5 Filed 04/25/19 Page 9 of 14
     F6hrkhoh                   M. Khochinskiy - cross                  18

 1   Q.   When did you live in Moscow?

 2   A.   2003 up to 2006 I was working in a building construction

 3   agency in Moscow, from 2003 to 2006.       But I also saw the

 4   painting whenever I came to visit.

 5   Q.   Have you previously made a declaration in connection with

 6   this case?

 7   A.   Yes, we did send papers containing our testimony to the

 8   United States.

 9   Q.   Do you know whether your mother also submitted a

10   declaration?

11   A.   Yes, I do, of course.

12   Q.   Do you know whether she is available to testify today?

13   A.   She is sick.

14             MR. KAMINSKY:    Thank you.    I have no further

15   questions.

16             THE COURT:    Cross-examination.

17   CROSS-EXAMINATION

18   BY MS. REILLY:

19   Q.   Good morning, Mr. Khochinskiy.      You mentioned a moment ago

20   the declaration you submitted in connection with this matter

21   and that your mother also submitted a declaration, is that

22   right?

23   A.   Yes, this is correct.

24   Q.   Your brother also submitted a declaration in this case. is

25   that right?

                      SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
     Case 1:18-cv-01532-DLF Document 23-5 Filed 04/25/19 Page 10 of 14
       F6hrkhoh                  V. Khochinskiy - direct                  21

 1               THE COURT:   Thank you so much for being available to

 2    testify.    We appreciate it.

 3               (Witness excused)

 4               Do you want to go on to the second witness?

 5               MR. KAMINSKY:   Yes, I do, your Honor.     The defense

 6    calls Vladimir Khochinskiy.

 7     VLADIMIR KHOCHINSKIY,

 8         called as a witness by the respondent.

 9         having been duly sworn, testified as follows:

10               THE COURT:   Go ahead, counsel.

11   DIRECT EXAMINATION

12   BY MR. KAMINSKY:

13   Q.   Mr. Khochinskiy, would you please state your full name for

14   the record.

15   A.   My full name is Vladimir Evgenyievich Khochinskiy.

16               THE COURT:   Mr. Interpreter, do you want to spell that

17   for the reporter, if you know the spelling of those names.

18               THE INTERPRETER:     V-L-A-D-I-M-I-R

19   E-V-G-E-N-Y-I-E-V-I-C-H Khochinskiy.

20               THE COURT:   Very good.    Go ahead.

21   BY MR. KAMINSKY:

22   Q.   Mr. Khochinskiy, how old are you?

23   A.   I am 41.

24   Q.   When does that mean you were born?

25   A.   In 1973.

                       SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:18-cv-01532-DLF Document 23-5 Filed 04/25/19 Page 11 of 14
       FGhrkhoh                     V. Khochinskiy - direct               22

 1    Q.   Where do you live now?

 2    A.   Right now I reside in the town called Ivanova, Russia.

 3    Q.   With whom do you live?

 4    A.   I live with my brother and with my mom.

 5    Q.   Their names?

 6   A.    My brother's name is Mikhail Evgenievich Khochinskiy.         My

 7   mother's name is Bella Borisovna Khochinskaya.

 8    Q.   Is your father still alive?

 9   A.    No.    He passed away.

10   Q.    What was his name?

11   A.    His name was Evgeny Yakovlevich Khochinskiy.

12   Q.    Are you familiar with the respondent in this case. Mr.

13   Alexander Khochinskiy?

14   A.    Yes.

15   Q.    How are you related to him?

16   A.    He is my uncle.

17   Q.    Are you familiar with Alexander Khochinskiy's painting Girl

18   with Dove?

19   A.    Yes, I am familiar.

20   Q.    Do you recall when you first saw it, approximately?

21   A.    I think the first time I paid attention to that painting I

22   was about 7 or 8 years old.

23   Q.    Where was it at that time, the painting?

24   A.    At that time the painting was in the apartment where my

25   grandfather and grandmother lived in Leningrad.

                       SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:18-cv-01532-DLF Document 23-5 Filed 04/25/19 Page 12 of 14
       FGhrkhoh                   V. Khochinskiy - direct                  23

 1    Q.   Where in the apartment was it?

 2    A.   In the living room.

 3    Q.   Your grant parents who lived in Leningrad, were they your

 4    mother's parents or your father's parents?

 5   A.    They were my dad's parents.

 6    Q.   What were their names?

 7   A.    My grandmother's name was Maria loelevna.       My granddad's

 8    name was Yakov Solomonovich.

 9   Q.    How often did you see your grandparents in Leningrad during

10   your childhood?

11   A.    I saw them quite often, and that was two, three times a

12   year.

13   Q.    You mentioned that you first noticed the painting when you

14   were 7 or 8 years old.      Was there a time when you started to

15   pay more attention to the painting?

16   A.    When I was 7 or 8 years old, I paid more attention to this

17   painting because it depicted a woman with bare breasts.

18   Q.    Do you know where your grandmother grew up?

19   A.    Yes, I know about that.

20   Q.    Where was that?

21   A.    In Poland.

22   Q.    What about your grandfather, do you know where he grew up?

23   A.    As far as I remember, it was the Novgorod province.

24   Q.    How do you know where they grew up?

25   A.    It was related to me by granddad and grandmother.

                        SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:18-cv-01532-DLF Document 23-5 Filed 04/25/19 Page 13 of 14
       FGhrkhoh                   V. Khochinskiy - direct                24

 1    Q.   Do you know what your grandparents did during the Second

 2    World War?

 3    A.   As described by them, grandfather was fighting, and

 4    grandmother, she was a nurse.

 5    Q.   Have you seen your grandfather's war records?

 6    A.   Yes, I saw some documents.

 7    Q.   Where were they stored?

 8    A.   They were stored at home in our archives.

 9    Q.   Are your grandparents still alive?

10    A.   No.   They passed away.

11    Q.   When did they pass away?

12    A.   Grandfather passed away in '91 and grandmother in '89.

13    Q.   Do you know what happened to the painting Girl with Dove

14    after your grandparents died?

15   A.    All property which belonged to my grandfather and

16    grandmother was inherited by my uncle.

17    Q.   Which uncle was that?     Is that Alexander Khochinskiy?

18   A.    Alexander Khochinskiy.

19    Q.   Have you seen the painting Girl with Dove since your

20    grandparents died?

21   A.    Yes, I saw it on several occasions.

22   Q.    Where did you see it?

23   A.    I saw it in Bogema, which is an antique shop in Moscow, and

24   it belonged to my uncle.

25   Q.    When, approximately, was the last time you think you saw

                       SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:18-cv-01532-DLF Document 23-5 Filed 04/25/19 Page 14 of 14
       F6hrkhoh                   V. Khochinskiy - direct                    25

 1    the painting?

 2    A.   I think it was in the time frame between 003 and 2005.

 3    Q.   Did you previously make a declaration in connection with

 4    this case?

 5                THE COURT:     You have gone through this now with the

 6    previous witness as well.           What is the relevance of whether he

 7    made a declaration, since he is here?

 8                MR. KAMINSKY:     That's right.     I actually just want to

 9    get, your Honor, their mother Bella made a declaration.

10                THE COURT:     I understand that part.     Why don't you get

11    to that.

12    Q.   Did your mother also make a declaration in this case?

13                THE INTERPRETER:        I didn't have a chance to interpret

14    the previous question.        Do I still need to do it?

15                MR. KAMINSKY:     No.    We have gone on to the next

16    question.

17   A.    Yes.    She also made a statement.

18   Q.    Is your mother available to testify today?

19   A.    No.    She's sick.

20                MR. KAMINSKY:     I have no further questions.     Thank you

21   very much.

22                THE COURT:     Before we have cross-examination, do you

23   know approximately when your grandparents came from Poland to

24   Russia?

25                THE WITNESS:    No, I don't know about that.      I know

                        SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
